Citation Nr: 1143038	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-24 304	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound to the right hip.

2.  Entitlement to service connection for tinea cruris, claimed as a skin condition.

3.  Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to service connection for PTSD, and evaluated the disability as 50 percent disabling, effective October 24, 2007, and denied entitlement to service connection for residuals of a shrapnel wound, of the right hip.  A February 2009 rating decision denied entitlement to service connection for tinea cruris, claimed as a skin condition.

In April 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a transcript of the hearing has been associated with the record.

The issue of entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or by reason of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for tinea cruris, claimed as a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current residuals of a shrapnel wound to the right hip that were incurred in the line of duty during service.

2.  The Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

3.  The Veteran is service-connected for: PTSD evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensable.  His combined disability rating is 70 percent.

4.  The Veteran is marginally employed.  He has earned less than the poverty level over a 12 month period due to his service-connected PTSD.  

5.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound to the right hip were incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a TDIU due to service-connected disabilities have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this case, with regard to the Veteran's claim for entitlement to service connection for residuals of shrapnel wound to the right hip, and for his TDIU claim, the Board is granting in full the benefit sought on appeal.  Further assistance or notice is not required to assist the Veteran in substantiating these claims.  

The Veteran's claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  Id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded a VA examination in August 2008.  This examination report contains the findings necessary to rate the Veteran's service-connected PTSD.  The VA examiner noted that he reviewed the claims file and took a thorough history from the Veteran regarding his PTSD symptoms.  As discussed below, the Veteran was reportedly working at the time of the VA examination, and became unemployable therafter.  The reported level of PTSD symptomatology, including global assessment of function scores, has remained essentially unchanged.  The subsequent evidence does not report total social or occupational impairment.  In addition, the Veteran testified that the grant of a 70 percent rating would satisfy his appeal.  Inasmuch as this decision grants a 70 percent rating, there is no need for another examination to substantiate the claim. 

For these reasons, the examination is adequate for rating purposes.

Accordingly, VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial rating for PTSD is thus ready to be considered on the merits.

Service connection - Residuals of shrapnel wounds to the right hip

Service connection will be granted for a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that he incurred a shrapnel wound to his right hip while on active duty in Vietnam.  He has submitted numerous statements, and provided testimony at his Travel Board hearing, in which he reported that a rocket attack occurred at Bien Hoa Air Base while he was celebrating his birthday on March 19, 1969, and he sustained a shrapnel wounds to his right hip.  He further indicated that he did not seek in-service treatment for his shrapnel injury, because he was not authorized to be at the location where the attack occurred and was drinking and using drugs.  

The Veteran's service treatment records do not reflect any treatment for, or reports of, a right hip injury.  However, the Veteran has submitted a November 2008 X-ray report, which noted that there were multiple pieces of shrapnel in the soft tissue of his right hip.  

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  

Where a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

The Court has held that receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a Veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a Veteran engaged in combat may include the Veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

In this case, the Veteran supplied information regarding the rocket attack as a stressor in connection with his claim for entitlement to service connection for PTSD.  The RO confirmed the event, and recognized that the Veteran was present on March 19, 1969 at Bien Hoa Air Base when it granted service connection for PTSD.  As such, this incident has been confirmed.  

As the Veteran's reports of his presence during the March 19, 1969 rocket explosion at Bien Hoa Air Base were verified, his statements regarding his shrapnel injury to his right hip during this are consistent with the record and are credible.  Therefore, the Veteran's statements are sufficient for the purposes of establishing an in-service injury.

Service connection is only possible if the injury was incurred in the line of duty.  38 U.S.C.A. § 1110.  The Veteran has reported that he was not authorized to be at the location where the attack occurred and that he was using drugs and alcohol.  His report raises a question as to whether the injury was in the line of duty.  38 C.F.R. § 3.1(m) (2011) (a disease or injury is in the line of duty if it occurred on active service and was not the result of willful misconduct).  There is no indication that the Veteran's hip injury occurred as the result of his use of drugs and alcohol, and the record indicates that the Veteran was authorized (indeed was required) to be at Bien Hoa, when the attack occurred.  The RO has essentially found that the injury was in the line of duty be granting service connection for PTSD, on the basis of the mortar attack.  Accordingly, the Board finds that the weight of the evidence is in favor of a finding that the injury was incurred in the line of duty.

The Veteran also testified during the Board hearing that he had never sustained or been in a position where he could have sustained a shrapnel injury at any other time since service, including any hunting or car accidents.
 
Resolving all doubt in the Veteran's favor, the Board finds that the evidence weighs in favor of finding that the shrapnel found in the Veteran's right hip as shown in the August 2008 X-ray is etiologically related to his active duty service.  The claim for service connection for residuals of shrapnel wound to the right hip is, therefore, granted.

Higher initial rating - PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
Scores ranging from 31 to 40 reflect 'Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).'  Id.

A score of 41 to 50 is indicated where there are 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).'  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Analysis

An August 2008 VA PTSD examination shows that the Veteran was living with his wife and mother.  He was employed as a construction worker, and had been so employed for the past 12 years.  He missed approximately 2 days of work per month, which was 10 percent of his work time.  He reported other employment experience as a bartender, substance abuse counselor, and in sales.  He had been fired from approximately 6 jobs.  

He had intrusive thoughts two to three times per week, and that these thoughts were exacerbated by the current conflicts in Iraq and Afghanistan.  

He indicated that he had nightmares once per week, and flashbacks several times per year.  When reminded of Vietnam, he became "psychologically upset" and experienced muscle tension.  He avoided anything that reminded him of Vietnam.  The Veteran had trouble expressing emotion, which led to problems in his marriages and relationships.  

The Veteran reported feeling detached and estranged from others for years, and continued to feel lonely and alone.  He slept only about four to five hours per night, and woke multiple times throughout the night.  The examiner noted that the Veteran had a distinct and debilitating history of anger and alienation that had been present for years, which had led to assaults and other criminal behavior, in addition to having a major effect on his marriages and ability to maintain social relationships.  It also had led to the loss of many jobs.  The Veteran a distinct difficulty with concentration, particularly with focusing on a task.  He was hypervigilent and had an exaggerated startle reaction.  

The examiner found that the Veteran's PTSD symptoms had negatively affected his entire life.  The examiner noted that the alienation and anger the Veteran felt upon his return from Vietnam led to his drug and alcohol abuse, and his subsequent criminal activity.  While the Veteran had been able to abstain from these activities, the examiner noted that massive PTSD symptoms remained.  The examiner determined that the Veteran's GAF score was 35 by history and 40 in terms of impairment at the time of the examination, representing major impairment in terms of social relationships, marital impairment, ability to earn a living, judgment and family relationships.

A September 2008 letter from a psychologist who had treated the Veteran through VA and in private practice, reports that the Veteran continued to have nightmares and flashbacks about his time in Vietnam, that he slept poorly, and had problems with his ability to get close to people and trust them.  The Veteran felt as though he had a foreshortened future, and his life was becoming more constricted as time passed.  The examiner noted that the Veteran's employment was becoming spotty and that his union was having problems keeping him on jobs because of problems with supervisors.  

The psychologist diagnosed PTSD with depressive features.  He assigned a GAF score of 40, and noted that the Veteran also had problems with attention, concentration and short term memory.

At his Travel Board hearing, the Veteran testified that, while he had good relationships with his immediate family, he was not socially active with anyone outside of other Veterans.  He indicated that he was part of the DAV.  He admitted to suicidal ideation, but indicated that he had never made any attempts.  He endorsed depression and impulse control related to his anger.

Turning to the areas of deficiency needed for a 70 percent rating for PTSD, the record shows that the Veteran has been assigned GAF scores reflective of major impairment in several areas, including work, school, family relations, judgment, thinking, and mood.  

The treatment and examinations records as well as the Veteran's testimony document deficiencies in the areas of work, thinking and mood.  While the Veteran has not attempted schooling during the appeal period, his employment difficulties suggest that he would have similar problems in a school setting.  Given the opinions of the mental health professionals and the reports of the Veteran's level of functioning, the evidence is in favor of the grant of a 70 percent rating for the entire period since the grant of service connection.

Overall, the Veteran's disability picture associated with his service-connected PTSD more nearly approximates a 70 percent disability rating, based on his examination results, and the GAF scores.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The next higher rating, 100 percent, envisions a disability that causes total occupational and social impairment.  The record shows that, throughout the appeal period, the Veteran has been able to maintain relationships with his wife, other family members, and fellow veterans  He has also engaged in some employment, albeit frequently marginal.  Recently he has reported not working, but he has been able to maintain social relationships.  Hence the record is against a finding that he has total social and occupational impairment.  

There has been no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. Accordingly, the evidence is against a rating in excess of 70 percent.  Id.

TDIU 

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Pursuant to this decision, the Veteran is service-connected for: PTSD rated 70 percent disabling, tinnitus rated 10 percent disabling, and hearing loss rated noncompensable.  His combined rating is 70 percent.

As the Veteran has a combined rating of 70 percent and a disability rated over 40 percent disabling, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  In any event, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.

The record reflects that the Veteran was employed at the time of his August 2008 VA examination.  The report indicates that the Veteran was working full-time in construction (accepting the report that the loss of 2 days per month constituted a loss of 10 percent of his work time).  There were no reports of any other work concessions and his level of employment in demanding labor indicates that the employment was gainful and not marginal.

The Veteran level of reported employment declined after the August 2008 examination.  It should be noted that both the VA examiner and the Veteran's private psychiatrist evaluated the Veteran's symptoms and assigned GAF scores of 35 or 40.  Such a score indicates an inability to keep a job. 

In his July 2009 substantive appeal, the Veteran described his work history as "terrible."  He added that he was able to "squeeze by" in the construction business, but contended that he was unemployable elsewhere and was too old to perform construction work.  At the time of his April 2011 Travel Board hearing, the Veteran testified that he was no longer gainfully employed and had worked only a matter of weeks in the prior year and that he had earned about $3,000.  This reflects employment that is marginal under 38 C.F.R. § 4.16(a).  

Based on the evidence of record showing that the Veteran became unemployable at some point after his 2008 examination, a TDIU rating is granted, August 22, 2008, the day after the VA examination.


ORDER

Service connection for residuals of a shrapnel wound to the right hip is granted.

An initial rating of 70 percent for PTSD is granted, effective October 24, 2007.

Entitlement to a TDIU is granted, effective August 22, 2008.


REMAND

In February 2009, the RO denied entitlement to service connection for tinea cruris, claimed as a skin condition.  On his VA Form 9, Substantive Appeal form, the Veteran argued that his recurring rash started in Vietnam, and that he received treatment for it there.  Given its duty to construe his pleadings liberally, the Board finds that this reflects his intention to appeal the RO's denial of service connection for his skin condition, and constitutes a notice of disagreement.  A statement of the case has not been issued in response to the notice of disagreement. This issue must be remanded for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) should issue a statement of the case with regard to the issue of entitlement to service connection for tinea cruris, claimed as a skin condition.  This issue should not be certified to the Board unless a sufficient substantive appeal is received in response to the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


